Although the court’s charge as to the effect to be given character evidence was somewhat more favorable to the People than is permitted under the rule stated in People v. Trimarchi (231 N. Y. 263, 266), there Avas no exception to that instruction, and a new trial is not necessitated under section 527 of the Code of Criminal Procedure, as defendant’s guilt Avas established beyond a reasonable doubt. (Cf. People v. Robbins, 278 App. Div. 592, affd. 302 N. Y. 885.) It is also our opinion that no substantial right of the defendant Avas violated under the circumstances disclosed by this record by the refusal of the court to charge that delay in arraignment of the defendant for eleven hours was illegal as a matter of law, and by permitting the jury to determine that question as one of fact. The motion for a neAv trial, based upon the alleged disqualification of a juror, was properly denied. (Cf. People v. Thomas, 290 N. Y. 880.) The other claims of error advanced by defendant have been examined and in our opinion are Avithout merit. Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.